                  IN THE UNITED STATES DISTRICT COURT
              FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                           WESTERN DIVISION
                            No. 5:18-CR-172-1FL


UNITED STATES OF AMERICA                           )
                                                   )
      v.                                           )
                                                   )      ORDER
ANTHONY TYREE,                                     )
                                                   )
      Defendant.                                   )



      This matter is before the court for preliminary examination of the

government’s motion for revocation of Defendant’s supervised release and for hearing

on the government’s oral motion to detain Defendant pursuant to 18 U.S.C. § 3143

and Rule 32.1(a)(6) of the Federal Rules of Criminal Procedure. A hearing was held

in this matter on February 10, 2021, at which Defendant appeared and was

represented by Assistant Federal Defender Kimberly Moore, and the government was

represented by AUSA Brandon Boykin.

      At the hearing of this matter, the court orally stated findings and conclusions,

all of which are hereby incorporated by reference. The court restates in writing the

following findings and conclusions of the court:

      1.      That probable cause exists to believe that Defendant violated the terms

of supervised release by failing to abide by the terms and conditions of home

confinement/electronic monitoring as alleged in the government’s motion for

revocation filed on January 12, 2021; and




           Case 5:18-cr-00172-FL Document 72 Filed 03/05/21 Page 1 of 2
      2.      That Defendant has failed to establish by clear and convincing evidence

that he will not pose a risk of flight or a danger to others if released. The court’s

determination in this regard is based upon the following factors or reasons: the nature

and circumstances of the alleged violations; Defendant’s criminal history;

Defendant’s continued noncompliance with home confinement/electronic monitoring

after the filing of the revocation motion; and any other findings or reasons stated in

open court.

      Accordingly, the court hereby ORDERS that Defendant be committed to the

custody of the Attorney General or a designated representative to be detained

pursuant to 18 U.S.C. § 3143(a)(1) pending his revocation hearing.

      This 16th day of February 2021.



                                        __
                                         ___________
                                                   ______________________
                                                   __
                                        _______________________________________
                                        KIMBERLY LY
                                                 L Y A. SWANK
                                        United States Magistrate Judge




                                          2

           Case 5:18-cr-00172-FL Document 72 Filed 03/05/21 Page 2 of 2
